DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 1 is objected to because of the following informalities:  
“the preset” in line 3 should read “a preset”; 
“provided with” in line 4 should read “provided with a”;
“the distribution” in line 8 should read “a distribution”.

Claim 10 is objected to because of the following informalities:  
“claim” in line 1 should read “claim 1”.
  Appropriate correction is required.

	Applicant is invited to correct any other grammatical errors within the instant application.

Allowable Subject Matter
Claims 2, 11, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to 
The closest relevant prior art of record, Fujiyama (U.S. PG Pub. # 2010/0111478 A1), teaches a curve as claimed but fails to teach or suggest the curve having a Gaussian function.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiyama (U.S. PG Pub. # 2010/0111478 A1).
In Re claim 1, ‘478 teaches an optical fiber array (fig. 2C), comprising a substrate (310), a lid plate (330), and a preset number of optical fibers (202); the substrate is provided with the preset number of first-type V-grooves (320), the lid plate is provided with second-type V- .

Claims 1, 3, 4, 7, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroi et al. (U.S. PG Pub. # 2009/0285533 A1).
In Re claim 1, ‘533 teaches an optical fiber array (fig. 16), comprising a substrate (124), a lid plate (126), and a preset number of optical fibers (129); the substrate is provided with the preset number of first-type V-grooves (4 middle of 125), the lid plate is provided with second-type V- grooves (4 middle 128) matched with each first-type V-groove, and each optical fiber is respectively fixed by a first-type V-groove and a matched second-type V-groove (fig. 16); and the distribution of cores of the preset number of optical fibers on a port cross-section of the optical fiber array matches a preset curve (fig. 16, par. 0018 – 0019).

In Re claims 3 and 4, ‘533 teaches wherein the positions and depths of each first-type V-groove and the matched second-type V-groove are determined by the preset curve, wherein a pitch between every two adjacent optical fibers in the preset number of optical fibers is a preset distance (fig. 16, par. 0018 – 0019).

In Re claims 7, 16 and 17, ‘533 teaches the optical fibers as claimed with no additional coating (fig. 16). 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al. (U.S. PG Pub. # 2009/0285533 A1).
In Re claim 5, ‘533 teaches the array of claim 1 but is silent in the embodiment of fig. 16 to the preset distance being 125 microns or more. The embodiment of par. 0084 teaches that optical fibers have a core distance between them of 250 microns. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the distance between optical fibers greater than 125 microns so as to alleviate cross talk between optical fibers, ensure proper fit within the grooves when a matrix of an array surrounding the fibers is stripped, and ease optical alignment by a crafts person when coupling the array of fig. 16 with another optical device. 

In Re claims 6 and 12 – 14, ‘533 teaches the array of claim 1 but is silent in the embodiment of fig. 16to wherein opening angles of each first-type V-groove and each second-type V-groove are the same. ‘533 teaches in other embodiments that the angle of formation is constant for all the grooves (abstract, par. 0102). 
.

Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al. (U.S. PG Pub. # 2009/0285533 A1) in view of Tomita (U.S. Patent # 4,978,193).
‘533 teaches the array of claim 1 but is silent to wherein a preset bevel angle is formed between a fiber end face at a coupled end of the fiber array and a fiber axis and wherein the preset bevel angle has a value of 81.5°- 82.5°.
‘193 teaches an angle of an end face of a fiber and a plane normal to a fiber axis being 8 degrees, which is equivalent to an angle between a fiber end face at a coupled end of the fiber array and a fiber axis being 80 degrees so as to exceed the critical angle of the fiber so as not to guide reflected light back through the fiber (col. 2, lines 58 – 67).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a preset angle as claimed so as to avoid reflected light guiding back through the fiber thus ensuring a more reliable optical signal traversing each optical fiber.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al. (U.S. PG Pub. # 2009/0285533 A1) in view of Matsumoto et al. (U.S. PG Pub. # 2002/0190431 A1).


‘431 teaches using borosilicate glass as a lid (22) and a substrate (21) as it is translucent and allows for UV light to penetrate the glass so as to cure UV curable adhesive (par. 0036, 0040, 0045).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use borosilicate glass material as the substrate and lid as taught by ‘431 as the lid and substrate of ‘533 so as to allow for permanently fixing the fibers in place then using UV light to cure adhesive through the lid and substrate thus ensuring proper alignment of each optical fiber with respect to the lid and substrate.
Furthermore, the term “high” has no metes or bounds and therefore the limitation has no merit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874